DETAILED ACTION
Election/Restrictions
Applicant's election with traverse of Species A, Claims 1-5, 12-15 in the reply filed on 9/27/2021 is acknowledged.  The traversal is on the ground(s) that examining all claims as filed will not place a serious burden on the examiner.  This is not found persuasive because the different species require different features.  Thus it will require different search queries.	The species are substantially dissimilar and structurally different for use in a medical procedure with addilional devices thal can be placed under the vision through a port or a trocar.  Therefore, this places a serious search burden if a restriction were not required.
The requirement is still deemed proper and is therefore made FINAL.
Claims 6-11, 16-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 9/27/21.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Objections
Claim 15 is objected to because of the following informalities:  Claim 15 recites in part “the instrument channel…. The one or more irrigation outlets defined in the lip.” In lines 2-3 should be “an instrument channel…. The one or more irrigation openings defined in the lip.”

Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2-5, 12-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Norton et al U.S 10,278,730.
Claim 1:  Norton et al disclose an imaging system for laparoscopic surgery( see col. 5, lines 17-27, see figures 1-2) comprising: an access device (see col. 2, lines 43-49) having an elongated body 12 defining at least one access port and including a radial extension 22 at a distal end thereof;  a lighting device (see col. 5, lines 17-28) operatively associated with the radial extension of the access device; and at least one imaging device (see col. 5, lines 17-28) operatively associated with the radial extension of the access device.
Claims 2-3:  Norton et al disclose further comprising a lighting control module (for-example, a light source or lighting device, see col. 5, lines 17-28) for controlling the lighting device., further comprising a video control module (for-example, a video device, a camera device, see col. 5, lines 17-28) for controlling the at least one imaging device.
Claims 4-5:  Norton et al disclose further comprising an image steering device (for –example, an optical imaging device, see col. 5, lines 17-28) operatively associated 
Claims 12-13:  Norton et al disclose further comprising an insufflation channel (for-example, an insufflate conduit 30, fig. 4, see col. 3, lines 26-35) defined through the port body on an opposite side of port body from radial extension., wherein the radial extension includes a lip (see fig. 6, item 160) extending distally from a radially outward portion of the radial extension (it is noted that an anchoring region 122, fig. 6 is a similar structure as an anchoring region 22), wherein the lip is outward of the imaging device cavity.
Claim 14:  Norton et al disclose further comprising one or more irrigation channels defined through port body and the radial extension, such that one or more first irrigation openings (see annotated fig. 6) are defined in the port body and one or more second irrigation openings (see annotated fig. 6) are defined in the lip.

    PNG
    media_image1.png
    580
    752
    media_image1.png
    Greyscale


Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 15:  The prior art fail to disclose or reasonably suggest wherein  one or more irrigation channels at least partially travel around an instrument channel, travel outwardly, then curve back inwardly within a radial extension to the one or more irrigation openings defined in the lip. (see comment  regarding to claim 15 objection at page 4 which is needed to be corrected first).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VI X NGUYEN whose telephone number is (571)272-4699. The examiner can normally be reached Monday-Friday (6:30-4:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VI X NGUYEN/Primary Examiner, Art Unit 3771